pd-0997-15
                                                                   COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                 Transmitted 7/31/2015 10:04:02 PM
AUGUST 6, 2015                                                      Accepted 8/6/2015 10:19:02 AM
                                                                                    ABEL ACOSTA
                                                                                            CLERK

                             PD-__________-15

          In the Court of Criminal Appeals of Texas
                           Juliane Myra Minor

                                      v.

                            The State of Texas

                    Motion to Extend Time
          to File Petition for Discretionary Review
       Juliana Myra Minor moves, under Rule 68.2, to extend the time
       to file a petition for discretionary review (PDR).

       On June 25, 2015, the Thirteenth Court of Appeals affirmed the
       judgment of the trial court in a memorandum opinion, under
       cause number 13-14-00161-CR, styled Juliane Myra Minor v.
       The State of Texas. No motion for rehearing was filed.

       No previous extensions to file a PDR have been requested. The
       current deadline is July 25, 2015.

       Ms. Minor requests 30 days from the date of this motion to file
       the petition, making the new due date August 31, 2015. Counsel
       was just retained today to handle this case and needs additional
       time to review the record, familiarize himself with the case, and
       complete the petition.
I served a copy of this motion on the State Prosecuting Attorney
simultaneously with electronic filing.

                                    Respectfully,

                                    /s/ Franklin Bynum
Bynum Law Office                    Franklin Bynum
2814 Hamilton Street                Texas Bar Number 24069451
Houston, Texas 77004                fgb@lawfgb.com
                                    (713) 343-8844




                               2"